ORDER
PER CURIAM.
Ronald Allen (Appellant) appeals from the trial court’s judgment entered upon a jury verdict convicting him of second-degree trafficking, contending the trial court erred in overruling his Batson1 challenge to two of the State’s peremptory strikes. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court overruling Appellant’s Batson challenges was not clearly erroneous. State v. Rashad, 484 S.W.3d 849, 853 (Mo. App. E.D. 2016). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. *863We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).